                                                                    Case 2:16-cv-00611-APG-EJY Document 108 Filed 06/25/20 Page 1 of 2




                                                            1    ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                            2    HOLLY E. WALKER, ESQ.
                                                                 Nevada Bar No. 14295
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                            6    Email: holly.walker@akerman.com
                                                            7    Attorneys for Bank of America, N.A., sucessor
                                                                 by merger to BAC Home Loans Servicing, LP
                                                            8    fka Countrywide Home Loans Servicing, LP
                                                                 and Mortgage Electronic Registration Systems,
                                                            9    Inc.
                                                            10                                  UNITED STATES DISTRICT COURT
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                                        DISTRICT OF NEVADA
                      LAS VEGAS, NEVADA 89134




                                                            12    BANK OF AMERICA, N.A., SUCCESSOR                     Case No.: 2:16-cv-00611-APG-EJY
AKERMAN LLP




                                                                  BY MERGER TO BAC HOME LOANS
                                                            13    SERVICING, LP FKA COUNTRYWIDE
                                                                  HOME LOANS SERVICING, LP;
                                                            14                                                         STIPULATION         AND    ORDER            OF
                                                                                  Plaintiff,                           DISCLAIMER         OF   INTEREST           AND
                                                            15                                                         DISMISSAL
                                                                  vs.
                                                            16
                                                                  TIARA       SUMMIT      HOMEOWNERS
                                                            17    ASSOCIATION; SFR INVESTMENTS POOL
                                                                  1, LLC; and ALESSI & KOENIG, LLC,
                                                            18
                                                                                  Defendants.
                                                            19

                                                            20    AND RELATED CASES.
                                                            21

                                                            22            Cross-defendant Mortgage Electronic Registration Systems, Inc. (MERS) and defendant /

                                                            23   cross-claimant SFR Investments Pool I, LLC (SFR) stipulate as follows:

                                                            24            1. WHEREAS, MERS claims no legal right, title, or interest in the deeds of trust recorded in

                                                            25   the Clark County recorder's office against the property located at 10037 Barengo Ave., Las Vegas,

                                                            26   Nevada 89129 (the Property) on February 22, 2006, the first as Instrument No. 20060302-0004255

                                                            27   and MIN No. 100246100006630826, and the second as Instrument No. 20060302-0004256 and MIN

                                                            28   No. 100246100006631071.

                                                                                                                   1
                                                                 53630707;1
                                                                    Case 2:16-cv-00611-APG-EJY Document 108 Filed 06/25/20 Page 2 of 2




                                                            1             2. WHEREAS, MERS expressly disclaims any and all right, title, and interest in the Property

                                                            2    pursuant to these deeds of trust.

                                                            3             3. WHEREAS, SFR agrees, based upon MERS's disclaimers set forth herein, that MERS

                                                            4    should be dismissed from this action, with prejudice; and

                                                            5             4. WHEREAS, based upon MERS's disclaimer set forth herein, SFR and MERS agree to bear

                                                            6    their own attorney's fees and costs.

                                                            7
                                                                      SO STIPULATED this 25th day of June, 2020.
                                                            8      AKERMAN LLP                                   KIM GILBERT EBRON
                                                            9      /s/ Holly E. Walker                                   /s/ Jason G. Martinez
                                                                   ARIEL E. STERN, ESQ.                                  DIANA S. EBRON, ESQ.
                                                            10     Nevada Bar No. 8276                                   Nevada Bar No. 10580
                                                                   HOLLY E. WALKER, ESQ.                                 JASON G. MARTINEZ, ESQ.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11     Nevada Bar No. 14295                                  Nevada Bar No. 13375
                                                                   1635 Village Center Circle, Suite 200                 7625 Dean Martin Drive, Suite 110
                      LAS VEGAS, NEVADA 89134




                                                            12     Las Vegas, Nevada 89134                               Las Vegas, Nevada 89139
AKERMAN LLP




                                                            13     Attorneys for Bank of America, N.A., successor        Attorneys for SFR Investments Pool 1, LLC
                                                                   by merger to BAC Home Loans Servicing, LP
                                                            14     f/k/a Countrywide Home Loans Servicing, LP
                                                                   and Mortgage Electronic Registration Systems,
                                                            15     Inc.
                                                            16

                                                            17                                                  ORDER
                                                            18            Having reviewed the parties' stipulation and good cause appearing,
                                                            19            IT IS ORDERED that, based upon MERS's disclaimers set forth herein, MERS is dismissed
                                                            20   from this case, with prejudice, each party to bear its own attorney's fees and costs.
                                                            21

                                                            22                                                          ___________________________________
                                                                                                                        UNITED STATES DISTRICT COURT JUDGE
                                                            23                                                          Case No.: 2:16-cv-00611-APG-EJY
                                                            24                                                          Dated:______________________________
                                                                                                                        Dated: June 25, 2020.
                                                            25

                                                            26

                                                            27

                                                            28

                                                                                                                    2
                                                                 53630707;1
